Eberly, J.
This is a companion case of Zediker v. State, ante, p. 292, decided at the present sitting of the court, and is an appeal from the conviction of defendant Gebhardt in a separate trial upon an informátion jointly charging defendant Gebhardt, Zediker, and another, with the commission of the crime of brirglary and larceny. The evidence supporting the application for a change of venue is identical with the case of Zediker v. State, supra.. The assignment of errors based upon the admission of testimony of certain statements made by coconspirators is governed by the rule announced in Zediker v. State, supra.
It follows, therefore, that the case must be reversed and remanded for a new trial, with instructions to the district court to grant the application for a change of venué.
Reversed.